81638: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








21-28117: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 81638


Short Caption:MURATALLA (FRANCISCO) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C331079Classification:Criminal Appeal - Other - Direct


Disqualifications:HerndonCase Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:07/23/2021How Submitted:On Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantFrancisco MuratallaMichael L. Becker
							(Las Vegas Defense Group, LLC)
						Charles R. Goodwin
							(Former)
						
							(Las Vegas Defense Group, LLC)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						Karen L. Mishler
							(Clark County District Attorney)
						





Docket Entries


DateTypeDescriptionPending?Document


08/17/2020Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


08/17/2020Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement and Notice of Briefing Schedule mailed to counsel for appellant.) (SC)20-30266




08/17/2020Notice of Appeal DocumentsFiled Copy of District Court Exhibit List Addendum to Notice of Appeal Packet submitted 08/13/2020 - C331079 (SC)20-30334




09/08/2020Docketing StatementFiled Appellant's Criminal Docketing Statement. (SC)20-33108




12/14/2020AppendixFiled Appellant's Appendix to Opening Brief. Vol. 1 (SC)20-45211




12/14/2020BriefFiled Appellant's Opening Brief. (SC)20-45215




01/12/2021Notice/IncomingFiled Respondent's Notice of Appearance for Karen Mishler. (SC)21-01000




01/12/2021BriefFiled Respondent's Answering Brief. (SC)21-01001




01/12/2021AppendixFiled Appendix to Answering Brief. (SC)21-01002




01/12/2021MotionFiled Respondent's Motion to Transmit Presentence Investigation Report. (SC)21-01003




01/26/2021OtherJustice Douglas W. Herndon disqualified from participation in this matter. Disqualification Reason: Sat in District Court Proceedings. (SC).


01/27/2021Order/ProceduralFiled Order Granting Motion to Transmit Presentence Investigation Report. Presentence investigation report due: 14 days. (SC)21-02523




02/02/2021Notice of Appeal DocumentsFiled (SEALED) Presentence Investigation Report. (SC)


02/11/2021BriefFiled Appellant's Reply Brief. (SC)21-04211




07/23/2021Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)21-21272




08/30/2021Notice/IncomingFiled Appellant's Notice of Withdrawal of Counsel for Charles Goodwin. (SC)21-25270




09/30/2021Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." SNP21 - RP/LS/AS (SC)21-28117




10/26/2021RemittiturIssued Remittitur.  (SC)21-30891




10/26/2021Case Status UpdateRemittitur Issued/Case Closed.  (SC)


11/04/2021RemittiturFiled Remittitur. Received by District Court Clerk on October 28, 2021. (SC)21-30891





Combined Case View